Exhibit 10.3

CONFIDENTIAL

SEPARATION, RELEASE AND

CONSULTING SERVICES AGREEMENT

THIS SEPARATION RELEASE AND CONSULTING SERVICES AGREEMENT (“Agreement”), is
entered into as of May 3, 2007, by and between Dyax Corp., a Delaware
corporation with a principal place of business at 300 Technology Square,
Cambridge, MA 02139 (“Dyax”) and Thomas R. Beck, M.D. of 345 Silver Hill Road,
Concord, MA 01742 (“Beck”).

In consideration of the mutual covenants contained herein and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Dyax and Beck hereby agree as follows:

1.                                      Termination.

Beck’s employment with Dyax terminated as of May 3, 2007 (the “Termination
Date”).  Furthermore, by this Agreement and in consideration for the
compensation and other benefits provided to Beck hereunder, Beck acknowledges
and agrees that all rights provided to him under his employment offer letter,
dated May 31, 2005 (the “Offer Letter”), and his “change in control” agreement,
also dated May 31, 2005, are hereby terminated.

2.                                      Consulting Services.

Upon Dyax’s receipt of a fully-executed copy of this Agreement, and upon the
expiration of the seven-day period referenced in Section 16 below without
revocation of this Agreement by Beck, Dyax will engage Beck as a consultant
through the Term of this Agreement, to provide strategic and operational advice
with respect to clinical, regulatory and product development functions within
Dyax, together with such other responsibilities as the Chief Executive Officer
may designate in connection therewith (the “Consulting Services”), all in
accordance with the following:

(a)                                  Beck shall be accountable to the Chief
Executive Officer and shall perform and discharge, faithfully and to the best of
Beck’s ability, all duties and responsibilities hereunder in a professional
manner in accordance with the terms and conditions of this Agreement and the
policies set by Dyax from time to time.

(b)                                 Beck acknowledges and agrees that the
Consulting Services may include attendance at meetings (both at Dyax and
offsite) and reasonable travel activities.

(c)                                  In performing the Consulting Services, Beck
shall not be authorized to take any external action on behalf of Dyax without
Dyax’s prior written consent.

(d)                                 At all times during the term of this
Agreement, Beck is and shall be an independent contractor in providing the
Consulting Services hereunder.  Except as expressly set forth herein, this
Agreement shall not be deemed or construed to create a partnership or joint
venture, to create the relationships of employee/employer or principal/agent, or
otherwise create any liability whatsoever of either party with respect to the
indebtedness, liabilities, obligations or actions of the other party or any of
their employees or agents, or any other person or entity.


--------------------------------------------------------------------------------


3.                                      Consulting Schedule; Availability.

During the Term of this Agreement, Beck shall be available to perform the
Consulting Services upon request, from time-to-time, according to a schedule
mutually agreed upon by Chief Executive Officer and Beck in advance. Beck
represents and warrants that he is not under any contractual obligation or other
restriction which is inconsistent with Beck’s execution of this Agreement or the
performance of the Consulting Services.  Furthermore, Beck covenants that,
during the Term of this Agreement, he will not enter into any agreement, either
written or oral, which conflicts with this Agreement or limits the ability of
Beck to furnish the Consulting Services in any way.

4.                                      Consulting Fees.

In consideration for the performance of Consulting Services and Beck’s other
obligations hereunder, Dyax will pay Beck:

(a)          a consulting fee equal to $29,466.66 per month during the Term of
this Agreement, payable no more frequently than bi-weekly; and

(b)         if and to the extent that Beck is required to perform the Consulting
Services above and beyond fifty (50) working days during the term of this
Agreement, an additional consulting fee of $2,500 per day for each such day.
 Dyax agrees that it will not require Beck to perform the Consulting Services
for more than ten (10) days per month during the first five (5) months of the
Term of this Agreement and no more than five (5) days per month during the
remaining four (4) months of the Term of the Agreement.

Dyax acknowledges and agrees that, prior to the execution of this Agreement,
Beck was entitled to a minimum of six (6) months severance pursuant to the terms
of the Offer Letter.  Therefore, the equivalent of six (6) months severance at
the rate of Beck’s base salary at the Termination Date does not constitute
consideration for this Agreement.

5.                                      Reimbursement of Expenses.

Dyax will reimburse Beck on a monthly basis for all pre-authorized out-of-pocket
expenses and travel reasonably requested by Dyax in connection with the
Consulting Services.  Reimbursement of such expenses shall be made by Dyax only
after receipt of an itemized statement from Beck with actual bills, receipts, or
other reasonable evidence of expenses.

6.                                      Stock Options.

A schedule setting forth all of the vested and unvested stock options granted to
Beck prior to the Termination Date is attached to this Agreement as Exhibit A. 
As additional consideration for the performance of Consulting Services and
Beck’s other obligations hereunder, Dyax and Beck hereby agree that,
notwithstanding anything to the contrary contained in any prior agreement, any
and all of Beck’s vested stock options will remain exercisable by Beck for a
period of two (2) years following the termination of this Agreement.  Beck
acknowledges and agrees that this extension will cause any such options which
had previously been qualified as Incentive Stock Options under Section 422 of
the Internal Revenue Code to

2


--------------------------------------------------------------------------------


become non-qualified options and loose, irrevocably, any tax-advantaged
treatment previously available. Dyax represents that this extension is
permissible under all applicable laws and stock option plans.

Any and all of Beck’s unvested stock options will terminate as of the
Termination Date.

7.                                      Benefits.

(a)                                  Group Health and Dental Coverage.  From and
after the Termination Date, Beck shall continue to be eligible to receive group
health and dental insurance as provided by federal COBRA law.  During the Term
of this Agreement, the cost of such insurance shall be shared between Dyax and
Beck to the same extent it was shared while Beck was an employee of Dyax.  After
the termination of this Agreement, Beck shall be solely responsible for the cost
of such insurance. Beck agrees to notify Dyax promptly when he is covered by
another plan.

(b)                                 Retirement Plans.  Beck shall be entitled to
any vested benefit in the Dyax 401(k) Plan earned as an employee of Dyax prior
to the Termination Date.  Service credit will cease as of the Termination Date.

(c)                                  Vacation Pay.  Beck acknowledges that he
has received full payment for all accrued unused paid time off earned as an
employee of Dyax prior to the Termination Date.

(d)                                 D&O Insurance.  Beck will continue to be
covered by Dyax’s Directors & Officers (D&O) insurance policy in accordance with
the terms of such policy.  In addition, the by-laws of Dyax require Dyax, to the
fullest extent permitted by the General Corporation Law of the State of Delaware
(the state in which Dyax was incorporated), to indemnify each person who was or
is a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that he is or was, or has agreed to become,
a director or officer of Dyax.

(e)                                  Cessation of Other Benefits. Except as
expressly stated herein, Beck shall not be entitled to participate in, or
receive benefits under, any of Dyax’s employee benefit plans or arrangements.

8.                                      Competition Solicitation.

(a)                                  During the Term of this Agreement, and for
a period of two (2) years thereafter, Beck shall not, without Dyax’s prior
written consent, directly or indirectly, as principal, employee, consultant,
partner or stockholder of, or in any capacity with, any business enterprise
(other than as a holder of not more than 1% of the combined voting power of the
outstanding stock of a publicly held company) develop, design, produce, market,
sell or render (or assist any other person or entity in developing, designing,
producing, marketing, selling or rendering) any product, process or service: (i)
which is identical to, substantially the same as, or an adequate substitute for
any product, process or service of Dyax in existence or under development during
the term of this Agreement and on which Beck worked or about which Beck acquired
Confidential Information (as defined in the Confidentiality Agreement between
Dyax and Beck, dated May 31, 2005 (the “Beck Confidentiality Agreement”); and
(ii) which is (or could reasonably be anticipated to be) marketed,

3


--------------------------------------------------------------------------------


distributed or provided in such a manner as to actually compete with the
product, process or service of Dyax.

(b)                                 During the Term of this Agreement (as
defined below), and for a period of one (1) year thereafter, Beck shall not,
without Dyax’s prior written consent, directly or indirectly, as principal,
employee, consultant, partner or stockholder of, or in any capacity with, any
business enterprise (other than as a holder of not more than 1% of the combined
voting power of the outstanding stock of a publicly held company): (i) solicit,
take away or hire any employees or exclusive consultants of Dyax; (ii) knowingly
solicit or divert any of the business being conducted by Dyax; (iii) knowingly
solicit, divert or accept any business that is being actively pursued by Dyax
with any customer or partner; or (iv) divert investors or potential investors
from Dyax.

9.                                      Nondisparagement.

(a)                                  Beck agrees that he will not make any
disparaging remarks to any third party concerning Dyax or any of its officers,
directors, agents, employees, successors and assigns which might damage or
adversely affect their respective reputations, goodwill, or businesses.

(b)                                 Dyax agrees that none of its officers or
directors will make any disparaging remarks to any third party concerning Beck,
or any other comments to any third party regarding Beck which might damage or
adversely affect his reputation, goodwill, or business.

10.                               Intellectual Property.

Beck shall promptly and fully disclose to Dyax any and all inventions,
improvements, discoveries, developments, original works of authorship, trade
secrets, or other intellectual property (whether or not reduced to practice and
whether or not protectible under state, federal or foreign patent, copyright,
trade secrecy or similar laws) conceived, developed or reduced to practice by
Beck or any of his employees in connection with the performance of the
Consulting Services or resulting from the Confidential Information acquired or
generated by Beck during the term of this Agreement (“Intellectual Property”). 
Beck agrees to assign, and does hereby assign, to Dyax and its successors and
assigns, without further consideration, the entire right, title and interest in
and to the Intellectual Property. Beck further agrees to execute all
applications for patents and/or copyrights, domestic or foreign, assignments and
other papers necessary to secure and enforce rights related to such Intellectual
Property.

11.                               Confidential Information.

Beck acknowledges and agrees that he has continuing obligations to Dyax pursuant
to Section 1(a)-(d) of the Beck Confidentiality Agreement.

12.                               MUTUAL RELEASE.

Beck for himself, executors, heirs, administrators, assigns, and anyone else
claiming by, through or under him, irrevocably and unconditionally, releases,
and forever discharges Dyax from, and with respect to, any and all debts,
demands, actions, causes of action, suits, covenants, contracts, wages, bonuses,
damages and any and all claims, demands, liabilities, and expenses (including
attorneys’ fees and costs) whatsoever

4


--------------------------------------------------------------------------------


of any name or nature both in law and in equity, whether known or unknown
(“Claim”) which Beck now has, ever had or may in the future have against Dyax by
reason of any matter, cause or thing which has happened, developed or occurred
before the execution of this Agreement, including, but not limited to, (i) any
and all claims, asserted or unasserted, arising from employee’s employment with
or separation from Dyax, and specifically including any claims employee may have
under any federal, state or local labor, employment, discrimination, human
rights, civil rights, wage/hour, pension, or tort law, statute, order, rule,
regulation or public policy, including but not limited to, those arising under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Fair Labor Standards Act, the Americans With Disabilities Act of 1990,
the Civil Rights Acts of 1964 and 1991, the Civil Rights Act of 1866, Employee
Retirement Income Security Act of 1974, the Rehabilitation Act of 1973, the
Family and Medical Leave Act of 1993, the Equal Pay Act of 1963, the
Massachusetts Fair Employment Practices Act, the Massachusetts Payment of Wages
Statute, and Chapters 149 through 154 of the Massachusetts General Laws, (ii)
those arising under common law, including but not limited to claims or suits for
intentional interference with contractual relations, breach of the implied
covenant of good faith and fair dealing, breach of contract, wrongful
termination, negligent supervision, negligence, intentional and negligent
infliction of emotional distress, defamation, false imprisonment, libel, and
slander, and (iii) any other action or grievance against the other party based
upon any conduct whatsoever, which has happened, developed, or occurred before
the signing of this Agreement.  It is expressly agreed and understood that the
release contained herein is a GENERAL RELEASE.  In the event that Beck
institutes any action hereby released or to which he has agreed not to sue, the
claim shall be dismissed immediately upon presentation of this Agreement.  Beck
further agrees not to institute any charge, complaint, or lawsuit to challenge
the validity of this Agreement or the circumstances surrounding its execution.

Dyax agrees to release and forever discharge Beck from liability for any and all
claims, damages, causes of action, both in law and equity, which Dyax now has or
may have, whether known or unknown, suspected or unsuspected, and whether
asserted or not, against Beck including, but not limited to, any claims arising
out of or connected with Beck’s employment by Dyax and his termination there
from, except for the following: (1) any claim related to any intentional or
negligent tort or omission committed or omitted by Beck; (2) any claim which may
arise based on any act or omission occurring after the execution of this
Agreement; or (3) any claim for breach of this Agreement.

13.                               Return of Property.

Upon request of Dyax made at any time on or after the Effective Date, Beck shall
return all property belonging to Dyax, including but not limited to papers,
files, documents, reference guides, equipment, keys, identification, credit
cards, software, computer access codes, disks, supplies and institutional
manuals, and Beck shall not retain any copies, duplicates, reproductions or
excerpts of any of the foregoing.

14.                               Breach.

Except as provided in Section 17(b) below, Beck agrees that the compensation and
benefits contained in this Agreement and which flow to Beck from Dyax are
subject to termination, reduction, cancellation or repayment in the event that
Beck takes any action or engages in any conduct in violation of this Agreement. 
Beck further acknowledges that any breach of this Agreement by Beck may cause
irreparable damage to Dyax and that in the event of such breach, Dyax shall be
entitled, in addition to monetary damages and to any other remedies available to
Dyax under this Agreement and at law, to equitable relief, including

5


--------------------------------------------------------------------------------


injunctive relief.  In the event that Beck institutes legal proceedings to
enforce this Agreement, the sole remedy available to Beck shall be enforcement
of the terms of this Agreement and/or a claim for damages resulting from the
breach of this Agreement, but that under no circumstances shall Beck be entitled
to receive or collect any damages for claims that Beck has released under this
Agreement.

15.                               Time to Consider Agreement.

Beck acknowledges that he has been advised to consult with an attorney and has
had ample time to consult with an attorney of his choice, and has been given a
period of at least twenty-one days within which to consider whether to sign this
Agreement.  Beck may sign this Agreement prior to the end of this twenty-one day
period, provided that Beck does this knowingly and voluntarily.

16.                               Revocation.

It is agreed that for a period of seven days following the execution of this
Agreement, which period shall end at 11:59 p.m. on the seventh day following the
date of execution by Beck, Beck may revoke this Agreement.  This Agreement will
not become effective until this revocation period has expired (the “Effective
Date”).  This seven-day revocation period cannot be shortened by agreement of
the parties or by any other means.

17.                               Term and Termination.

(a)                                  The term of this Agreement shall commence
on the Effective Date and, unless earlier terminated in accordance with Section
17(b) below, shall continue though February 10, 2008 (the “Term”).

(b)                                 In the event of a breach or default of a
material provision of this Agreement by either party, the other party can
terminate this Agreement immediately upon written notice to the other party. 
For the avoidance of doubt, the parties agree that Sections 8, 9, 10, 11 and 12
are all material provisions of this Agreement and that upon any breach by either
party of their respective obligations thereunder, the non-breaching party can
terminate this Agreement immediately upon written notice to the breaching
party.   In the event of any termination of this Agreement, Dyax shall be
obligated to pay to Beck the greater of (i) any amounts owed pursuant to this
Agreement through the effective date of such termination or (ii) the equivalent
of (A) six (6) months severance at the rate of Beck’s monthly base salary at the
Termination Date, less (B) any amounts already paid to Beck under this Agreement
through the effective date of such termination.

(c)                                  Sections 8, 9, 10, 11, 12, 13, 14, 17, 19,
21 and 22 shall survive termination of this Agreement.

6


--------------------------------------------------------------------------------


18.                               Acknowledgements.

Beck acknowledges that in exchange for entering into this Agreement he has
received good and valuable consideration in excess of that to which he would
otherwise have been entitled in the absence of this Agreement.  This
consideration includes, but is not limited to, a portion of the the consulting
fees payable to Beck as described in Section 4, extending the period under which
his stock options may be exercised as described in Section 6, and extending
Dyax’s obligation to pay its portion of COBRA benefits as described in Section
7(a).  Beck further acknowledges the sufficiency of that consideration.

19.                               Governing Law.

This Agreement shall be governed in all respects, including construction,
validity, terms, performance and waiver, by the laws of the Commonwealth of
Massachusetts without giving effect to the conflicts of laws rules therefor. 
Both parties agree to submit to jurisdiction in Massachusetts and further agree
that any cause of action arising under this Agreement may be brought in a court
in Middlesex County, Massachusetts.

20.                               Notices.

Any notice or other communication required or which may be given hereunder shall
be in writing and either be personally delivered or be mailed, certified,
registered or overnight mail, postage prepaid and shall be deemed given when or
so delivered or, if mailed, 72 hours after the time of such mailing, as follows:

If to Beck:

If to Dyax:

 

 

Thomas R. Beck
345 Silver Hill Road
Concord, MA 01742
Facsimile: (978) 418-9177

Dyax Corp.
300 Technology Square
Cambridge, MA 02139
Attention: Chief Executive Officer
Attention: General Counsel
Facsimile: (617) 225-2501

 

Each party may change the persons and addresses to which notices or other
communications are to be sent by giving written notice of any such change in the
manner provided for herein for giving notice.

21.                               Disputes.

Any controversy or claim arising out of or relating to this Agreement or breach
thereof shall be settled by arbitration in Boston, Massachusetts in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
and according to the laws of the Commonwealth of Massachusetts.  Judgment upon
any award rendered by arbitration may be entered in any court having
jurisdiction thereof.  Costs and fees of the arbitrators shall be paid equally
by the parties, and each party shall be responsible for its own fees and
expenses of the arbitration, unless the arbitrators’ award provides otherwise.

7


--------------------------------------------------------------------------------


22.                               Use of Names.

Beck agrees that he will not disclose, directly or indirectly, the existence of
this Agreement or any terms or provisions of this Agreement without prior
written consent of Dyax, except: (a) to members of Beck’s immediate family, on
the condition that they be advised that they cannot further disclose the same to
others; (b) as may be necessary to obtain professional legal and/or tax advice;
and (c) as required by applicable law.  For purposes of this paragraph,
“immediate family” includes spouse, parents and children.  In addition, neither
party shall use the name of the other party in any public document, statement,
advertisement or release without the prior consent of such party.

23.                               Parties Bound: Assignment.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors and assigns provided however,
neither Beck nor Dyax may assign this Agreement without the prior written
consent of the other party which may be reasonably withheld in the sole
discretion of such party.

24.                               Amendment: Waiver.

No modification or amendment hereof shall be valid and binding, unless it be in
writing and signed by the parties hereto. The waiver of any provisions hereof
shall be effective only if in writing and signed by the parties hereto, and then
only in specific instance and for the particular purpose for which it was given.
No failure to exercise, and no delay in exercising, any right or power hereunder
shall operate as waiver thereof.

25.                               Entire Agreement.

This Agreement constitutes the entire agreement of the parties with regard to
the subject matter hereof and supersedes all previous written or oral
representations, agreements and understandings between Dyax and Beck including,
without limitation, the Offer Letter (except as provided above) and “change of
control” agreement described in Section 1.  Notwithstanding the foregoing, the
parties agree that Sections 1(a)-(d) of the Beck Confidentiality Agreement shall
remain in effect in accordance with their terms.

IN WITNESS WHEREOF, the parties have signed this Agreement as of this 3rd day of
May, 2007.

DYAX CORP.

 

 

 

 

 

By:  Stephen S. Galliker,

 

 

Executive Vice President, Finance and

 

 

Chief Financial Officer

 

 

 

 

/s/ Stephen S. Galliker

 

May 3, 2007

 

/s/ Thomas R. Beck

 

May 3, 2007

 

Signature

 

Date

 

Thomas R. Beck

 

Date

 

 

8


--------------------------------------------------------------------------------


EXHIBIT A

(See Attached Personnel Summary)

9


--------------------------------------------------------------------------------


PERSONNEL SUMMARY

AS OF 5/1/2007

Report Type:         All

ID is equal to 013389294

Name

 

ID

 

Grant
Number

 

Grant
Date

 

Plan/
Type

 

Shares

 

Price

 

Exercised/
Released

 

Vested

 

Cancelled

 

Unvested

 

Outstanding/
Unrealesed

 

Exercisable/
Releasable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beck, Thomas R.

 

013389294

 

00002344

*

1/19/2005

 

1995/NQ

 

2,500

 

$

6,620

 

0

 

2,500

 

0

 

0

 

2,500

 

2,500

 

 

 

 

 

00002345

*

2/18/2005

 

1995/NQ

 

2,500

 

$

5,200

 

0

 

2,500

 

0

 

0

 

2,500

 

2,500

 

 

 

 

 

00002542

*

3/19/20005

 

1995/NQ

 

5,000

 

$

4,340

 

0

 

5,000

 

0

 

0

 

5,000

 

5,000

 

 

 

 

 

00002543

*

4/19/2005

 

1995/NQ

 

5,000

 

$

3,900

 

0

 

5,000

 

0

 

0

 

5,000

 

5,000

 

 

 

 

 

00002544

*

5/19/2005

 

1995/NQ

 

5,000

 

$

4,460

 

0

 

5,000

 

0

 

0

 

5,000

 

5,000

 

 

 

 

 

00002563

*

6/1/2005

 

1995/ISO

 

80,000

 

$

4,590

 

0

 

35,000

 

0

 

45,000

 

80,000

 

35,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00002564

*

6/1/2005

 

1995/ISO

 

11,786

 

$

4,590

 

0

 

11,786

 

0

 

0

 

11,786

 

11,786

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00002565

*

6/1/2005

 

1995/NQ

 

8,214

 

$

4,590

 

0

 

8,214

 

0

 

0

 

8,214

 

8,214

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00002684

*

12/8/2005

 

1995/ISO

 

1,902

 

$

4,310

 

0

 

634

 

0

 

1,268

 

1,902

 

634

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00002685

*

12/8/2005

 

1995/NQ

 

23,098

 

$

4,310

 

0

 

7,699

 

0

 

15,399

 

23,098

 

7,699

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00002743

*

7/3/2006

 

1995/ISO

 

38,562

 

$

2,940

 

0

 

2,788

 

0

 

35,774

 

38,562

 

2,788

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00002744

*

7/3/2006

 

1995/NQ

 

61,438

 

$

2,940

 

0

 

15,962

 

0

 

45,476

 

61,438

 

15,962

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account: Beck, Thomas R.

 

 

 

 

 

 

 

 

 

245,000

 

 

 

0

 

102,083

 

0

 

142,917

 

245,000

 

102,083

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

 

 

245,000

 

 

 

0

 

102,083

 

0

 

142,917

 

245,000

 

102,083

 

 

--------------------------------------------------------------------------------

* This option requires acceptance before exercise, but has not yet been
accepted.

10


--------------------------------------------------------------------------------